TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00497-CV


Dawn Schuetz, Appellant

v.


Michelle Marie Schuetz, Appellee





FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT

NO. 11,402, HONORABLE DON MORGAN, JUDGE PRESIDING 






PER CURIAM


	On August 17, 2001, appellant Dawn Schuetz filed a notice of appeal in this
Court.  Appellant sought to appeal temporary orders issued by the district court in a divorce and
child custody suit.  The district court signed the temporary orders on June 25, 2001.  Appellant's
notice of appeal was filed fifty-three days later.  It appears that the notice of appeal was not timely
filed.  See Tex. R. App. P. 26.1, 26.3. We therefore dismiss the appeal for want of jurisdiction. 
Tex. R. App. P. 42.3(a).

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   October 11, 2001
Do Not Publish